— Appeal from an order of a Special Term of the Supreme Court, Albany County. Order reversed and temporary injunction granted on the following conditions: (a) that plaintiffs apply to the court at Special Term on or before August 15 for an order for trial of the action on the merits either at Special Term or before an official referee; (b) that plaintiffs be ready for trial on or before September 15, Upon proof of *800failure of plaintiffs to comply with these conditions the temporary injunction will be vacated. We do not pass on the right of the plaintiffs to maintain this action, an issue which is still pending undetermined before the Special Term. Our determination to grant the injunction is not to be deemed to express our views on the ultimate disposition of the controversy and the Special Term or official referee is to be entirely free to determine the merits as they may appear on the trial. The injunctive provisions shall be identical with the terms of the stay which has been outstanding in this court. Settle order. No costs. Foster, P. J., Bergan, Halpern and Gibson, JJ., concur.